Citation Nr: 1429276	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  05-36 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as irritable bowel syndrome, to include due to a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a lumbar spine disability claimed as scoliosis of the low back.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran had verified active duty from September 1977 to September 1980 and from September 1990 to April 1991, including service in the Southwest Asia theater of operations, plus additional service in the Reserve.  He is in receipt of the Southwest Asia Service Medal with two Bronze Service Stars - Kuwait; the Liberation Medal - Saudi Arabia; and the Liberation Medal - Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In his July 2007 substantive appeal, the Veteran requested a Travel Board hearing.  In an October 2007 statement, he indicated that he would rather have a hearing with a Decision Review Officer (DRO).  Similarly, in an attachment to his July 2008 substantive appeal, he indicated that he wished to have a hearing with a DRO hearing.  In August 2010, he withdrew his request for a hearing and asked that his appeal be forwarded to the Board.

The issue of entitlement to service connection for a total disability rating based on individual unemployability (TDIU) was referred to the RO in the Board's July 2013 remand.  Review of the claims file does not reflect that this issue has been developed.  It is accordingly referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's gastrointestinal disability was not present in service or until many years thereafter, is not related to service or to an incident of service origin, and is not a manifestation of a medically unexplained chronic multi symptom illness.

2.  The preponderance of the evidence shows that the Veteran's lumbar spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to a medically unexplained chronic multi symptom illness.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability is not due to disease or injury was not incurred or aggravated in active service and is not a manifestation of an undiagnosed illness that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  June 2006, August 2006, and August 2013 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA obtained the Veteran's Social Security Administration (SSA) disability determination and related records in August 2013.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The July 2006 and March 2012 VA examinations and the September 2013 VA addendum opinions are, in the aggregate, adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The record does not indicate that additional evidence pertinent is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset, frequency, duration, and severity of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Gastrointestinal Disability

Service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  See 38 C.F.R. § 3.317(a) (1).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  A claim based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, is unlike those for direct service connection, as there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5); see also Stankevich v. Nicholson, 19 Vet. App. 470   (2006). 

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).

After review of the extensive record, the Board finds that service connection for a gastrointestinal disability is not warranted, either on a direct basis or as due to a qualifying chronic disability under 38 C.F.R. § 3.317.  

As a threshold issue, no documented gastrointestinal symptoms or diagnoses are noted in the service treatment records from the Veteran's first period of service.  While the Veteran reported in the July 1990 Report of Medical that he had been hospitalized in 1987 for a nervous stomach that caused 3 days of vomiting, physical examination at that time showed no evidence of a current gastrointestinal disability.  The Board points out that the Veteran's 1987 hospitalization occurred between his two periods of active service, and was reported to have resulted from him having a "nervous stomach."  

After the second period of service, the Veteran had only a symptom of weight-loss, or otherwise denied gastrointestinal symptoms, through August 2001.  While he reported a weight-loss problem during the February 1995 Persian Gulf Registry examination, he denied fever, diarrhea, abdominal pain, hematochezia, hematemesis, or melena; the claimed problem was assessed as related to emotional symptoms, as there was no objective evidence of physical disease.  Similarly, the June 1998 VA general medical and psychiatric examiners related the Veteran's weight loss to his psychiatric condition.  

Since September 2002, the Veteran sought treatment for gastrointestinal symptoms when he reported a 2-week history of abdominal discomfort, heartburn, gas, and right-sided pain; physical examination resulted in a diagnosis of suspected gastritis, peptic ulcer disease, or gallbladder disease.  A December 2005 VA record noted an assessment of epigastric pain with heartburn; he also endorsed abdominal pain, nausea, vomiting, and heartburn.  Additional VA treatment records dated between May 2006 and July 2013 reflect the Veteran's complaints of diarrhea and abdominal pain, included diagnoses of gastroesophageal reflux disease (GERD), gastritis, peptic ulcer disease, and reactive gastropathy, and noted treatment with omeprazole.

Notwithstanding the Veteran's current diagnoses and Persian Gulf service, the evidence does not establish that he has an undiagnosed gastrointestinal illness as to satisfy the criteria under 38 C.F.R. § 3.317.  At no time have his gastrointestinal or related symptoms been found to have an unknown cause; rather, they have each been attributed to a diagnosed condition, to include those listed above.  

Further, as noted above, chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).  To that end, the September 2013 VA addendum opinion concluded that there was no evidence of a gastrointestinal condition during the Veteran's service; his gastrointestinal disability was at as likely as not caused by or a result of the adverse effects resulting from the Veteran's pain medication, and was not related to active service.  The record reflects that the only disability for which service-connected is in effect is the Veteran's depression; those conditions for which the Veteran's pain medications (to include Tylenol with Codeine and OxyContin) have been prescribed, to include his lumbar spine disability, have previously been adjudicated or are adjudicated elsewhere in this decision as not related to his military service.  Therefore, service connection for a gastrointestinal disability, on a direct, presumptive, or secondary basis as based on medications taken for nonservice-connected musculoskeletal disabilities, is not warranted.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Spine Disability

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b) (2013).  When determining whether a defect, infirmity, or disorder is noted at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

The record reflects that mild scoliosis was shown on the August 1977 enlistment examination.  Thus, a lumbar spine scoliosis disability is considered to have pre-existed the Veteran's military service.  38 U.S.C.A. § 1111.  The questions before the Board are thus 1) whether the Veteran's preexisting scoliosis disability was permanently aggravated by his military service, and 2) whether any other diagnosed lumbar spine disability is related to service, constitutes a superimposed additional disability, or was caused or aggravated by the preexisting scoliosis disability.

The record reflects that the July 1990 entrance examination shows no spine abnormalities; the Veteran denied a history of lumbar spine symptoms or disorders in the July 1990 Report of Medical History.  The remainder of the Veteran's service treatment records does not show complaints of lumbar spine symptomatology, treatment for lumbar spine symptomatology, or a diagnosed lumbar spine disability.  However, the Veteran asserted at the July 2006 VA examination that he began experiencing low back pain without radiation in 1990 or 1991, after injuring his back lifting dead bodies during the Persian Gulf conflict.  

Additionally, the record does not show any complaints of lumbar spine symptoms until August 2001, when during a VA outpatient visit the Veteran reported chronic low back pain of more than 3 months duration.  Additional VA treatment records dated in August 2003 and September 2005 noted the Veteran's report of low back pain.  The first diagnosed lumbar spine disability was noted at the July 2006 VA examination, when the Veteran reported low back pain with flare-ups rated as 7/10, plus tenderness and stiffness.  After X-rays and a magnetic resonant imaging test (MRI) were completed, the diagnoses included scoliosis, herniated nucleus pulposis, degenerative joint disease, and degenerative disc disease of the lumbar spine.  Similarly, a January 2007 private MRI showed intervertebral disc desiccation with intervertebral disk bulge at L1-L2.  Additional VA treatment records dated through July 2013, to include the March 2012 and May 2013 VA examination reports, reflect that the Veteran underwent physical therapy to treat his lumbar spine symptomatology, continued to seek treatment for lumbar spine symptoms including pain and muscle spasms, and had been prescribed both Tylenol with Codeine and OxyContin for his lumbar spine pain.  

The record does not show that the Veteran's pre-existing scoliosis was aggravated by service.  The March 2012 VA examiner found that the Veteran's scoliosis did not show any aggravation during his first period of service from 1977 to 1980.  There was no evidence of treatments in a continuous fashion for back pain during service, and X-rays in 2006 showed only a small scoliosis degree (10 degrees), which would not create a significant need for treatments or result in any impairment).  In conclusion, the March 2012 VA examiner noted that the pain the Veteran experienced in his lumbar area was most likely than not related to spondylosis and degenerative disc disease affecting his lumbar spine, not to scoliosis.  Similarly, the May 2013 VA examiner cited pre-service X-rays, noting that there was evidence of scoliosis on service enlistment in 1977, but that such a condition was congenital in origin.  He also concluded that the Veteran's chronic low back pain was also at least as likely as not secondary to his currently diagnosed lumbar spine disabilities, not his scoliosis, and those diagnosed conditions caused a strain or sprain in the lumbar muscles.  

The evidence also does not show that the Veteran's other lumbar spine diagnoses, discussed above, either were caused or aggravated by his preexisting scoliosis disability, or are directly related to service.  The March 2012 VA examiner found that the Veteran's currently diagnosed lumbar spine disabilities, as manifested by his low back pain, were less likely than not related to any aggravation of his scoliosis.  Similarly, the May 2013 VA examiner concluded that the Veteran's scoliosis, lumbar spondylosis, and discogenic disc disease of the lumbar spine were each less likely than not incurred in or otherwise related to his military service.  Noting that there was no X-ray or other evidence of spondylosis or discogenic disc disease during service, or in the post-service period until 2006, the examiner found that the Veteran's lumbar spondylosis and his discogenic disc disease were not secondary to his congenital scoliosis, as spondylosis is usually secondary to discogenic disease, and not due to a congenital condition such as scoliosis.

The remaining evidence of record supports these opinions.  In contrast to the Veteran's report to the July 2006 VA examiner that his back pain began in 1990 or 1991 during service, he reported to a private clinician in September 2007 that he was in his "usual state of health" until 2003 when he began to have diffuse low back tenderness; despite physical therapy and medications, the situation deteriorated.  The inconsistency of the Veteran's statements with respect to the onset of, and duration of, his low back pain, is also reflected in the 10-year gap between the Veteran's 1991 separation from his second period of service and the first report of low back pain made to a VA clinician in 2001.  

Even though it is true that lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed, see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), the August 2001 VA treatment record indicates that the Veteran's back pain had been present for a matter of months, not years.  Further, as pointed out above, the Veteran himself reported to his private physician that his back pain and tenderness began in 2003, not in 1990 or 1991.  These inconsistencies call into question the credibility of the Veteran's statements.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (concluding that the Board may reject statements of a veteran if rebutted by the overall weight of the evidence).  For these reasons, the Board finds that the criteria for service connection for lumbar spine disability, either on a direct or an aggravation basis, are not met, and his claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for a gastrointestinal disability is denied.

Service connection for a lumbar spine disability is denied.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


